Exhibit 10.6 LOAN AGREEMENT Party A:China INSOnline Corp. Party B:Liu Lu （刘璐）(Identity Card no.：130203197805150323) Whereas Party A demand for operating cashflow and borrow a loan from Party B, both Party A and Party B agree the terms as below: 1.Loan amount: USD Ten Thousand for settlement of legal fee. 2.Loan interest: Annual rate at 3%, from the date of borrowing to repayment, both days inclusive.For interest calculation, there is 360 days per year.Loan interest is payable on the repayment of loan. 3.Repayment: On or before December 31, 2010.If Party A could not repay in cash, Party B has right to request the same value of stock issued by Party A.Any delay repayment is subject to late charges of 0.1% per day. 4.This Agreement in duplicate and each party has one. Party A: Party B: China INSOnline Corp. Liu Lu （刘璐） /s/Wang Zhenyu /s/ Liu Lu December 1, 2010 December 1, 2010
